internal_revenue_service number release date index number ----------------------------------------------- ----------------------------------------- ------------------------- in re ----------------------- ----------------------------- ------------------------- department of the treasury washington dc person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp b06 - plr-145200-03 date date distributing controlled ------------------------------------------------------------ ------------------------------------------------------------ -------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ --------------------------------------- --------------------------------- ------------- ---------------------- -------------------------------------------- ------------------------------------------------- ----------------------- --------------------- ------------------------ -------- ----- ----- --------- --------- date a state b busine sec_1 busine sec_2 busine sec_3 asset xyz shareholder aa shareholder bb x y z p q dear ------------------------------ this letter responds to your letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is summarized below distributing was incorporated as a subchapter_c_corporation in state b on date a distributing is on the cash_basis of accounting and directly conducts busine sec_1 busine sec_2 and busine sec_3 distributing currently has x shares of common_stock outstanding y shares or p of such common_stock is owned by shareholder aa and trusts established for the benefit of the shareholder aa family hereinafter referred to as the shareholder aa family trusts z shares or q of such common_stock is owned by shareholder bb and trusts established for the benefit of the shareholder bb family hereinafter referred to as the shareholder bb family trusts there are no security holders of distributing shareholder aa serves as the president of distributing and shareholder bb is the vice president financial information has been received indicating that distributing's busine sec_1 busine sec_2 and busine sec_3 has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years information has been submitted indicating that certain disagreements have arisen regarding the operations of distributing between the families of shareholder aa and shareholder bb such disagreements have primarily involved disputes concerning the risks associated with the continued expansion of distributing’s holdings of asset xyz through leveraged financing as well as operation and control of asset xyz shareholder aa and shareholder bb along with their respective families have very distinct and different views for the future of distributing and each desires to pursue different visions of the company differing views of how to run the businesses raise disagreements between the shareholders regarding the investments and risks associated with such actions these disagreements adversely affect the normal operations of distributing’s businesses to resolve these management and systemic problems the shareholders have decided to engage in a split-off so that the shareholders may each go their separate way distributing proposes the following series of transactions distributing will transfer certain assets subject_to certain liabilities of busine sec_1 busine sec_2 and busine sec_3 to controlled a newly formed state b wholly owned subchapter_c_corporation controlled will be on the cash_basis of accounting it is anticipated that the assets transferred to controlled will represent q of the fair_market_value of all the assets net of liabilities which it owns and manages in exchange for such capitalization distributing will receive all of the z outstanding shares of controlled stock distributing will distribute the controlled stock to shareholder bb and the shareholder bb family trusts in exchange for all of shareholder bb’s and the shareholder bb family trusts distributing stock no shareholders of distributing will transfer or surrender any property in the transaction other than stock in distributing after controlled receives busine sec_1 busine sec_2 and busine sec_3 from distributing both distributing and controlled will thereafter each separately and directly engage in busine sec_1 busine sec_2 and busine sec_3 the following representations have been made with respect to the proposed transaction a controlled will not be indebted to distributing after the distribution of controlled stock b the fair_market_value of the controlled stock to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted e distributing and controlled are and will be directly engaged in the active businesses mentioned above and neither will be engaged indirectly through ownership of stock and securities in corporations controlled by it f following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction neither distributing nor controlled plan or intend any substantial reduction in business activity for any of the business it will conduct g the distribution of the controlled stock to shareholder bb and shareholder bb’s family in exchange for all of their stock is carried out for the following corporate business_purpose to separate the active business of distributing into two portions one to be owned and controlled by each of shareholder bb and shareholder bb’s family and shareholder aa and shareholder aa’s family in order to avoid continual and ongoing disagreements concerning the operation of distributing among its shareholders which threatens its operations and continued existence the distribution of the controlled stock is motivated in whole or in substantial part by this corporate business_purpose h there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business k the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between the distributing and controlled_corporation at the time of or subsequent to the distribution of the controlled stock n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length o no two parties to the transaction are investment companies as defined in sec_368 and iv p the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plus the fair_market_value of any other_property and the amount of any money transferred by controlled to distributing that is distributed to the shareholders of distributing or transferred to the creditors of distributing pursuant to the plan_of_reorganization the sum of the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred q the gross assets of the trades_or_businesses relied on to satisfy the active business requirement of sec_355 for both distributing and controlled will have a fair_market_value that i sec_5 percent or more of the total fair_market_value of the gross assets of the corporation directly conducting the trades_or_businesses r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution s the distribution of controlled is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled t distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 u the expenses_incurred in connection with the proposed corporate_division will be paid_by distributing prior to a division of the assets and after the division p of the remaining assets will be retained by distributing and q of the remaining assets will be transferred to controlled therefore the expenses of the proposed transaction will be shared by the parties to the transaction in accordance with their respective interests the expenses will be borne p by distributing and q by controlled based solely upon the information submitted and the representations made we rule as follows the transfer by distributing to controlled of the assets described above in exchange for all of the stock of controlled and the assumption by controlled of certain liabilities of distributing followed by the distribution of the controlled stock to distributing's shareholders will constitute a reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the assets subject_to liabilities to controlled in exchange for controlled stock sec_357 and sec_361 no gain_or_loss shall be recognized by controlled on its receipt of the assets solely in exchange for all of the stock of controlled sec_1032 the basis of the assets received by controlled shall be the same as the basis of the assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the distributing assets received by controlled shall include the period during which such assets were held by distributing sec_1223 no gain_or_loss shall be recognized by and no amount shall be included in the income of shareholder bb and the shareholder bb family upon receipt of the controlled stock in exchange for all of their distributing stock as described above sec_355 no gain_or_loss shall be recognized by distributing upon the distribution of all of its controlled stock sec_311 the basis of the controlled stock in the hands of shareholder bb and the shareholder bb family after the exchange shall in each instance be the same as the basis of the distributing stock exchanged therefore sec_358 the holding_period for the controlled stock received by shareholder bb and shareholder bb’s family shall include the holding_period of the distributing stock surrendered in the exchange therefore provided that such stock is held as a capital_asset on the date of the exchange sec_1223 the proper allocation of earnings_and_profits between distributing and controlled shall be made under sec_1_312-10 sec_312 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven j hankin senior technician reviewer office of associate chief_counsel corporate
